Citation Nr: 0218674	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-24 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation higher than 30 
percent from October 26, 1998, to January 1, 2000, and to 
a disability evaluation higher than 50 percent from 
January 11, 2000, to August 30, 2001, for service-
connected post traumatic stress disorder (PTSD).

[The claim of entitlement to service connection for 
hypertension as secondary to PTSD will be the subject of a 
later decision.]


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION


The veteran served on active duty from February 1970 to 
October 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that established service connection for PTSD.  
The veteran perfected an appeal with respect to the 
initial 30 percent evaluation assigned for this disorder 
effective October 26, 1998, the date the claim for service 
connection was received.  

In a June 2000 decision, the RO granted a temporary total 
disability rating for PTSD under the provisions of 
38 C.F.R. § 4.29 from November 22, 1999, to January 1, 
2000, and a 50 percent schedular evaluation from January 
11, 2000; and, in a February 2002 decision, the RO 
assigned a 100 percent schedular evaluation for the 
service connected PTSD effective August 31, 2001.  As 
such, the issue in appellate status is as characterized 
above.  

A hearing was held before the undersigned member of the 
Board at the RO (i.e. a Travel Board hearing) in August 
2002.  It is pointed out that during this hearing, the 
claim in appellate status was characterized as entitlement 
to an effective date earlier than August 31, 2001 for the 
100 percent evaluation assigned for PTSD, to include 
entitlement to an evaluation higher than 50 percent from 
January 11, 2000.  The Board, however, notes that the 
veteran effectively appealed the initial evaluation 
assigned for PTSD in the above noted May 1999 decision, 
and as such, this has been incorporated in the issue 
characterized above.

The Board is undertaking additional development with 
respect to the issue of service connection for 
hypertension claimed as secondary to the veteran's 
service-connected PTSD pursuant to authority granted 
38 C.F.R. § 19.9(a)(2) (2002).  When development is 
completed with respect to this claim, the Board will then 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving 
the notice and reviewing the veteran's response, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The evidence establishes that, from October 26, 1998 
until January 10, 2000, the veteran's PTSD was essentially 
productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  The evidence establishes that since January 11, 2000, 
the veteran's veteran's service-connected PTSD has 
resulted, for the most part, in total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own 
name.



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation, but not 
more, for service-connected PTSD were met, effective 
October 26, 1998 to January 10, 2000.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400; 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for a 100 percent evaluation for service-
connected PTSD were met, effective January 11, 2000.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.400; 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

The veteran and his representative assert that the 
veteran's service-connected PTSD is more disabling than 
currently (and previously, as the case may be) evaluated.  
Initially, the Board observes that law enacted during the 
course of this appeal, and its implementing regulations, 
essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran was sent a letter in 
March 2001 which explained, among other things, the 
Veterans Claims Assistance Act (VCAA).  Further, the 
veteran was provided with a Statement of the Case and a 
Supplemental Statements of the Case which provided more 
than adequate notification of the information and medical 
evidence necessary to substantiate this claim.  

Thus, the veteran has been advised of the evidence 
necessary to substantiate his claim, and his claim was 
considered by the RO subsequent to the enactment of the 
liberalizing law.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It is also noted that pertinent, 
contemporaneous VA examinations were accomplished.  
Therefore, the facts relevant to this claim has been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.  Therefore, the veteran will not 
be prejudiced as a result of the Board deciding this 
claim.


Background

As noted above, service connection was established for 
PTSD by the currently appealed May 1999 decision.  This 
decision was based in part, essentially, on a review of 
the veteran's service records which showed that he served 
in Vietnam and that his service was of such a stressful 
nature as to support a diagnosis of PTSD.  Based on the 
contemporaneous medical evidence, a disability evaluation 
of 30 percent was assigned for this disorder, effective 
October 26, 1998.  

The relevant evidence of record pertaining to the severity 
of the veteran's PTSD includes VA outpatient treatment 
records, hospital reports, and examination reports.  

VA outpatient treatment records reflect that in early 
October 1998 the veteran presented at the mental health 
clinic complaining of nightmares, depression, and thoughts 
of hurting himself.   At that time, his girlfriend noted 
that he was hostile and difficult to be around.  He was 
diagnosed with PTSD.  The veteran was seen again in early 
November 1998 and was found to be anxious with a depressed 
affect.  

A VA psychiatric examination was accomplished in February 
1999, the report of which reflects that the veteran 
related that he had held four or five jobs since service, 
the last of which was as a metal cutter two years prior.  
He noted that he was married in 1978 and divorced in 1983, 
and that he has had no contact with the two children from 
that marriage "in a quite a while."  The veteran did note 
that he was involved in a relationship at the time of the 
examination.  

During the examination, the veteran complained of sleep 
difficulty, headaches, nightmares, constant irritability, 
and visual and audio hallucinations.  He noted that he had 
difficulty concentrating, hypervigilence, startle 
response, a loss of interest in once pleasurable 
activities, and a sense of hopelessness about the future.  
The veteran denied suicidal ideation although he noted 
that he had tried to harm himself in the past.  He 
described difficulty connecting emotionally with others, 
pointing out that while he feels close to his girlfriend, 
she does not think that he is emotionally close or 
intimate.  The veteran related that he is not involved in 
social activities save going to church once a week for the 
past couple of months.  

Objective findings included that the veteran was awake, 
alert, fully oriented, and cooperative.  He was clean and 
neatly dressed, and his speech was fluent and grammatical, 
with unremarkable content.  The veteran's affect was 
depressed, and he denied suicidal and homicidal ideation.  
His contact with reality was deemed adequate.  Testing 
revealed that the veteran was of average intelligence, and 
as a result of this examination, he was diagnosed with 
PTSD and a major depressive disorder.  A Global Assessment 
of Functioning Scale (GAF Scale) score of 43 was 
indicated, and that the examiner was not able to assign 
individual scores to each psychiatric disorder.  

The veteran was admitted to a VA hospital on July 19, 
1999, with complaints of feeling depressed, having a 
decreased appetite, decreased sleep, and feelings of 
helplessness and hopelessness.  He also reported feelings 
of guilt and shame, difficulty concentrating, isolation, 
and general anhedonia.  The veteran related that these 
symptoms had been present for a while but had 
significantly increased over the prior six to eight weeks.  
The veteran also reported additional symptoms, including 
nightmares and flashbacks.  He was discharged on July 27, 
1999, with a diagnosis of PTSD and major depression, and a 
GAF score of 60 was indicated.

The veteran was again admitted to the VA hospital on 
November 22, 1999, with a diagnosis of PTSD.  During the 
course of this admission, he worked on all aspects of the 
disorder, to include peer relations and anger management, 
and he improved techniques for coping and communicating.  
It was noted that despite these actions, the veteran 
remained depressed, isolated, withdrawn, hypervigilant, 
anxious, and had nightmares and intrusive thoughts.  

During a psychological evaluation conducted in December 
1999 (and during this admission) the veteran also reported 
the following symptoms: sadness, hopelessness, agitation, 
fatigue, and sleeplessness.  He denied suicidal ideation.  
The results of comprehensive psychological assessment 
revealed that the veteran was an angry, socially isolated 
individual who was anxious and depressed, but who denied 
psychotic symptoms.  The veteran was discharged on 
December 19, 1999, with a continued diagnosis of PTSD and 
a GAF score of 48.  

In a January 11, 2000 statement, the veteran related that, 
among other things, his service-connected PTSD had 
steadily worsened.  In a January 20, 2000 letter, a VA 
staff psychiatrist stated that the veteran was actively in 
treatment at VA for PTSD and received inpatient treatment 
in July 1999 due to worsening of his PTSD symptoms, 
flashbacks, and depression (the Board notes that group 
therapy records dated from 1998 through 2001 are of 
record).  She noted that the veteran also completed an 
inpatient program in December 1999, and continues to have 
marked symptoms of PTSD despite treatment, to include a 
depressed mood, a sleep disorder, tendency to isolate 
himself, and interpersonal difficulties.  The psychiatrist 
noted that the veteran has been sincere in his efforts to 
get better but remained significantly impaired due to his 
PTSD, and assigned a GAF score of 35 to the veteran.  

A VA psychiatric examination was accomplished in March 
2000, the report of which indicates that the veteran lived 
with his family but frequently isolates himself, and 
occasionally goes to church.  Subjective complaints again 
included sleep difficulty, nightmares, nervousness, and 
occasional anger and hostility.  

Objective findings included a dysphoric affect, good 
hygiene, and that the veteran was fully oriented to person 
place, time, and situation.  Spontaneous speech was within 
normal limits and there was no evidence of gross cognitive 
dysfunction.  The veteran admitted occasional thoughts of 
suicide and transient thoughts of hurting someone else, 
reported audio hallucinations, and noted that he "had 
images of things from Vietnam."  Further, the veteran 
reported that he avoids crowds, has lost interest in 
activities, feels detached from others, but did say he was 
able to experience gentle, warm, and loving feelings.  He 
admitted to depression and noted that loud sounds make him 
jump.  The veteran related that he did not thing he could 
work at the time, noting that he had been employed part-
time as a painter with his cousin but was unable to 
sustain this employment.  

As a result of this examination, the veteran was diagnosed 
with moderate PTSD  and recurrent major depression.  A GAF 
score of 51 was indicated.  

As noted above, in June 2000, the RO granted a temporary 
total disability rating for PTSD under the provisions of 
38 C.F.R. § 4.29 from November 22, 1999, to January 1, 
2000, and a schedular 50 percent evaluation from January 
11, 2000.  

Another VA examination was accomplished in December 2000, 
the report of which indicates that the veteran was living 
with his mother, and that he described that his PTSD was 
chronic and daily.  It was noted that the veteran has 
significant social impairment, tends to isolate himself, 
and has few social contacts.  It was also noted that the 
veteran had not worked for about three years.  

Subjective complaints included an inability to work due to 
concentration problems and "nerves," intrusive, 
distressing recollections of Vietnam that occur one to two 
times per week, nightmares at a rate of two to three times 
per week, flashbacks, and sleep difficulty, among other 
things.  The examiner noted that there was no impairment 
of thought processes or communication, that the veteran 
was rather paranoid and not trusting, experiences auditory 
hallucinations, appears sad and depressed, and has 
occasional suicidal thoughts.  The veteran's personal 
hygiene was noted to be satisfactory.   

Further, the veteran was noted to be oriented in all 
spheres, with no evidence of obsessive or ritualistic 
behavior.  His speech was normal although with diminished 
quantity, but was not irrelevant or illogical.  The 
veteran was noted to be depressed and not able to function 
or work by his own description.  The veteran was diagnosed 
with PTSD with a GAF score of 51 indicated.    

In an August 31, 2001 letter, the same staff psychiatrist 
who authored the January 2000 letter stated that she has 
been the veteran's clinic psychiatrist since 1999, and 
that he has been diagnosed with chronic and severe PTSD.  
She noted the veteran's two hospital admissions and that 
he has continued to display severe and chronic symptoms of 
the disorder, including persistent auditory 
hallucinations, impairment in performing activities of 
daily living, memory loss and gross impairment in thought 
process and communication.  The psychiatrist also pointed 
out that the disabling symptoms of the veteran's PTSD 
contribute to his occupational impairment in the following 
ways: poor judgment, severely impaired concentration, 
illogical and vague speech and thought processes, chronic 
depression, impaired impulse control, difficulty adapting 
to any stressful situation, and serious impairment in the 
ability to establish and maintain effective relationships.  
She noted that considering the severity of the veteran's 
symptoms and functional impairment, the prognosis for 
"very much" improvement was poor.  A GAF score of 30 was 
indicated.  

Another VA psychiatric examination was accomplished in 
February 2002, the report of which reflects that the 
veteran was still unable to work and was actively 
receiving treatment for his PTSD.  Subjective complaints 
included intrusive memories, emotional numbing, 
nightmares, feelings of estrangement, loss of interest in 
activities, hyperarousal, irritability, poor 
concentration, and exaggerated startle response.  Further, 
the veteran showed symptoms of depression, including 
feelings of sadness, hopelessness, decrease in pleasure, 
fatigue, and poor concentration.  He denied psychotic 
symptoms of delusion and thought disorders, but related 
that he experiences auditory hallucinations.  He denied 
current and past suicidal and homicidal ideation.  

The examiner noted that at the time of this examination 
the veteran showed relatively severe PTSD symptoms, 
depression, and severe interpersonal and occupational role 
deficits.  The examiner also noted that was clearly unable 
to work as a direct result of his PTSD symptoms.  As a 
result of this examination, the veteran was again 
diagnosed with PTSD, moderate, and major depression, and a 
GAF score of 45 was indicated as a direct consequence of 
PTSD.   

As noted above, in a late February 2002 decision, the RO 
assigned a 100 percent evaluation for the service 
connected PTSD effective August 31, 2001.

Finally, during the August 2002 Travel Board hearing, the 
veteran testified that during the course of this appeal he 
has been unable to work due to difficulty staying focused, 
feeling isolated, and hearing voices. 


Analysis

The veteran and his representative contend, in substance, 
that an initial disability evaluation higher than 30 
percent from October 26, 1998 to January 10, 2000, and an 
evaluation higher than 50 percent from January 11, 2000, 
to August 30, 2001, for service-connected PTSD, is 
warranted.  

At the outset, the Board notes that the Court has observed 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with the initial rating (a claim 
for an original rating) and a claim for an increased 
rating.  It was also indicated that in the case of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged rating."  Fenderson v. West, 12 
Vet. App. 119 (1999).  That said, the Board acknowledges 
that in this matter, the RO has essentially engaged in 
staged rating.

It is pointed out that disability evaluations are 
determined by the application of a schedule of ratings 
which is based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2002).

As noted, a 30 percent evaluation was assigned from the 
time service connection was established for PTSD, October 
26, 1998, until January 11, 2000, when a 50 percent 
evaluation became effective until August 31, 2001 (when a 
100 percent schedular rating became effective).  The Board 
points out that the veteran's PTSD is and has been 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

Under this code, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as:  grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; and memory loss for names of closes relatives, own 
occupation, or own name.  38 C.F.R. § 4.130 (2002).

Applying the evidence to the rating criteria, and 
resolving all doubt in favor of the veteran, the Board 
finds that a 50 percent schedular evaluation is warranted 
for the service-connected PTSD effective from October 26, 
1998 to January 10, 2000, and that a 100 percent schedular 
evaluation is warranted from January 11, 2000.  The Board 
notes that the evidence sufficiently demonstrates that 
from the time the veteran filed his claim until January 
10, 2000, his (ultimately) service-connected PTSD 
resulted, for the most part, in occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

Specifically, while he was found on examination of 
February 1999 to be fully oriented and alert, denied 
suicidal and homicidal ideation, and his speech was 
generally normal, his affect was depressed, and a GAF 
score of 43 was indicated, which generally, according to 
the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), is indicative of serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  In addition, in July 1999, while a GAF score 
of 60 was indicated on hospital discharge in July 1999, 
indicative of mild impairment, it is apparent that the 
veteran was more than mildly impaired due the 
manifestations of PTSD (the mere fact that he was 
hospitalized suggests this conclusion, as well as his 
complaints of nightmares, flashbacks, helplessness, and 
the like).  

The evidence does not demonstrate, however, that an 
evaluation higher than 50 percent is warranted for the 
service-connected PTSD from October 1998 to January 2000.  
Specifically, the evidence discussed above does not 
generally demonstrate that during that time period the 
veteran's PTSD resulted in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

As of January 11, 2000, however, the evidence reflects an 
overall worsening of the symptoms associated with the 
veteran's PTSD, to the point where a 100 percent schedular 
evaluation is warranted.  The Board notes that the 
evidence sufficiently demonstrates that from January 2000 
the veteran's veteran's service-connected PTSD has 
resulted, for the most part, in total occupational and 
social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own 
name.  38 C.F.R. § 4.130 (2002).

Significantly, the staff psychiatrist, in the January 2000 
letter, noted that at that point, despite the veteran's 
efforts, the symptoms associated with his PTSD - including 
a depressed mood, a sleep disorder, and isolation - 
remained marked and significant.  As well, she assigned a 
GAF score of 35 at that time, which generally, according 
to DSM-IV, is indicative of some impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, 
and is failing at school). 

It is pointed out that GAF scores are but a few pieces of 
information to be examined, and the Board is obligated to 
review all pertinent evidence and set forth a decision 
based on the totality of the evidence in accordance with 
all applicable legal criteria.  However, the score 
indicated in January 2000 is less than prior GAF scores 
noted on prior examinations, and combined with the 
increase in symptoms noted by the veteran in or about 
January 2000, and confirmed by the VA psychiatrist in her 
letter, the Board finds that a 100 percent schedular 
evaluation is warranted from that time.

The Board notes that while it is arguable that that the 
veteran's PTSD improved in the months subsequent to 
January 2000, as indicated by the GAF scores of 51 noted 
on examinations of March 2000 and December 2000, the Board 
again stresses that these are a few pieces of evidence to 
examine, and the veteran's overall condition from January 
2000 supports the continued 100 percent evaluation.  In 
this regard, it is noted that during the March 2000 
examination, while the veteran was oriented and there was 
no evidence of gross cognitive dysfunction, he admitted 
occasional thoughts of suicide and transient thoughts of 
hurting someone else (homicidal ideation), reported audio 
hallucinations and, essentially, visual hallucinations (as 
noted, he reported having "had images of things from 
Vietnam.").  In addition, the psychiatrist who had treated 
the veteran since 1999 indicated, in the August 2001 
letter, that, essentially, the severity of his PTSD had 
remained (or had become worse) since her prior letter of 
January 2000 (the Board notes that while she did not 
specifically mention the prior letter, her description of 
the veteran's overall condition generally remained 
consistent).  

To sum up, the Board finds that a 50 percent disability 
evaluation is warranted for the veteran's service-
connected PTSD effective October 26, 1998, until January 
10, 2000, and that a 100 percent evaluation is warranted 
from January 11, 2000.  To this extent, the veteran's 
appeal is granted.  


ORDER

Subject to the regulations applicable to the payment of 
monetary benefits, a 50 percent evaluation for post-
traumatic stress disorder, effective from October 26, 
1998, until January 10, 2000, is granted.

Subject to the regulations applicable to the payment of 
monetary benefits, a 100 percent schedular evaluation for 
post-traumatic stress disorder, effective from January 11, 
2000, is granted.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

